Citation Nr: 1104416	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  09-11 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 2004 to November 
2005, and reportedly was ordered back to active duty in 2010; he 
also has additional Army National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A notice 
of disagreement was received in August 2008, a statement of the 
case was issued in February 2009, and a substantive appeal was 
received in March 2009.

The Board finds that the Veteran's March 2009 substantive appeal 
constituted a withdrawal of his service connection claim 
pertaining to posttraumatic stress disorder (PTSD).  38 U.S.C.A. 
§ 7105(b), (d) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204 
(2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As the record suggests that the Veteran was ordered back to 
active duty in 2010, VA must take action to obtain all service 
treatment records for the current period of active duty service 
as they may be pertinent to the issues on appeal.  The Board is 
particularly interested in any report of examination(s) on entry 
into this period of service. 

It appears that the Veteran has not been afforded a VA medical 
examination to assess the nature and etiology of his claimed 
right knee disability.  The Veteran reported on his November 2005 
Report of Medical Assessment that he experienced a right knee 
sprain while on active duty service and did not seek medical 
treatment.  The Veteran is competent to report such injury.  
Under these circumstances, the Board believes a VA examination is 
required under 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The hearing loss disability issue has been denied to date on the 
basis that the Veteran does not suffer hearing loss disability as 
defined by 38 C.F.R. § 3.385.  The last VA audiological 
examination was in 2006.  Since the case must be returned for the 
other reasons outlined above, the Board believes it appropriate 
to afford the Veteran another VA audiological examination to 
determine if he now has hearing loss disability as defined by 38 
C.F.R. § 3.385.  

The Board also observes that the Veteran's DD Form 215 documents 
that he received the Combat Infantryman Badge (CIB).  Therefore, 
the provisions of 38 U.S.C.A. § 1154(b) are applicable.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should obtain any VA treatment 
records (not already of record) relevant to 
the appeal.

2.  The AMC/RO should take appropriate action 
to obtain and associate with the claims file 
all of the Veteran's service treatment 
records that are not already incorporated 
into the claims file.  The Board is 
particularly interested in records pertaining 
to the period of active duty service 
beginning September 2010.  If additional 
records are not available, or the search for 
any such records otherwise yields negative 
results, that fact should be clearly 
documented in the claims file.

3.  Then, the Veteran should be scheduled for 
an appropriate VA examination to ascertain 
the nature and etiology of his claimed right 
knee disability.  It is imperative that the 
claims folder be reviewed in conjunction with 
the examination.  Any medically indicated 
special tests should be accomplished, and all 
special tests and clinical findings should be 
clearly reported.  The examiner should 
clearly report whether there is current right 
knee disability. 

If there is current right knee disability, 
the examiner should respond to the following:

Is it at least as likely as not (i.e., a 
50% or higher degree of probability) that 
the right knee disability is causally 
related to his active duty service or any 
incident therein?

All opinions and conclusions expressed must 
be supported by a complete rationale in the 
report.

4.  The Veteran should also be scheduled for 
a VA audiological examination to ascertain 
whether he suffers from hearing loss 
disability as defined by 38 C.F.R. § 3.385.  
.  It is imperative that the claims folder be 
reviewed in conjunction with the examination.

If the Veteran does suffer from hearing loss 
disability as defined by 38 C.F.R. § 3.385, 
then the examiner should respond to the 
following:

     a)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
such hearing loss disability is causally 
related to the Veteran's active duty service, 
to include claimed noise exposure during 
combat service?  In offering such opinion, 
the examiner shall assume the fact of noise 
exposure during combat service). 

     b)  Is it at least as likely as not (a 
50% or higher degree of probability) that the 
Veteran's service-connected tinnitus has 
caused, or aggravated, the hearing loss 
disability?

All opinions and conclusions expressed must 
be supported by a complete rationale in the 
report.

5.  In the interest of avoiding further 
remand, the AMC/RO should review the 
examination report obtained and ensure that 
an adequate opinion with rationale has been 
offered.

6.  After completion of the above and any 
further development deemed necessary by the 
AMC/RO, the issues on appeal should be 
readjudicated.  The provisions of 38 U.S.C.A. 
§ 1154(b) should be applied as appropriate.  
If the benefits sought are not granted, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 



States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


